Opinion issued September 4, 2014




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-14-00543-CV
                           ———————————
                  WILLIAM K. ANDERSON, JR., Appellant
                                       V.
      MARJORIE DODD ANDERSON AND MARTIN SEIDLER, AS
                    RECEIVER, Appellees


                  On Appeal from the County Court at Law
                          Kendall County, Texas
                    Trial Court Case No. 13-303A-CCL


                         MEMORANDUM OPINION

      Appellant, William K. Anderson, Jr., has filed an unopposed motion to

dismiss the appeal. No opinion has issued.

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1). We dismiss all other pending motions as moot.
                                 PER CURIAM
Panel consists of Justices Higley, Bland, and Sharp.




                                         2